UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

  

ee nt tent ee Ne Ne eee ee a x
: 19cv7886 (DLC)
YUSUF AL-RAHMAN, :
Plaintiff, : ORDER
_y- .
AMERICAN SUGAR REFINING, INC., DENNIS ; [== ==
ANGONE, MICHAEL BURCHELL, JORI cLoup, : |j USDC SDNY i!
and KEVIN RAMSEY, : [EDOCUMENT i
Defendants. | PLECTRONICALLY FILED |
Meee x | [

 

DENISE COTE, District Judge:
IT IS HEREBY ORDERED that the in-person conference
scheduled for Friday, March 13 at 10:30 a.m. will be held
telephonically. Counsel for the plaintiff shall have all
parties on the line and call chambers at 212-805-0202.
Principal trial counsel must participate in the telephone

conference.

Dated: New York, New York
March 10, 2020

   

DENISE COTE
United Btates District Judge

 
